Citation Nr: 1744427	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-34 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess 30 percent prior to May 4, 2016, and to a rating in excess 50 percent for the period from May 4, 2016, to September 29, 2016, for a psychiatric disability, to include posttraumatic stress disorder (PTSD),  depression, and residuals of traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 2004 until November 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently returned to the VA RO in Roanoke, Virginia.  

The Board notes that in a June 2017 rating decision, the RO amended the Veteran's disability rating for a depressive disorder unspecified to post traumatic stress disorder (PTSD) to include traumatic brain injury (TBI) and assigned a 100 percent rating, effective September 29, 2016.  That did not constitute a full grant of the benefit sought on appeal.  However, the Board will limits its consideration accordingly and address on the period for which the Veteran has not been assigned a 100 percent rating.  Further, the Board has recharacterized the disability on appeal as entitlement to an increased rating for a psychiatric disability to more accurately reflect the disability for which he is service-connected.


FINDING OF FACT

For the entire period on appeal, the Veteran's psychiatric disability has been manifested by total social and occupational impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for a psychiatric disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9411, 9434 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he should have a higher rating for his psychiatric disability as his symptoms are worse than contemplated by the currently assigned ratings.

At an October 2010 VA examination, the Veteran reported experiencing sleep impairment, depression, increased isolation, withdrawal, low motivation, loss of interest in activities he enjoyed, decreased interest in sex, and overall low energy.  The Veteran denied experiencing any suicidal ideations and denied having problems with anger.  The Veteran reported that he had been looking for work since leaving the service and was also working on his doctorate degree.  However, the Veteran reported that he experienced some difficulty with focus, concentration, and motivation which had led to procrastination in his work on his doctorate.  The Veteran reported that he had been married to his current wife since 2003 and that he had two children, one of which was from his prior marriage.  

Upon mental status examination, the Veteran was alert and calm.  He was noted to be fairly easy to engage.  The Veteran's speech was of normal rate and coherent.  His affect was somewhat constricted in range and his mood was mildly depressed and subdued.  His thought processes were goal directed and adequately organized.  There were no suicidal or homicidal ideations present.  The Veteran did not exhibit psychotic features.  The Veteran's insight and judgment were overall adequate.  The Veteran's short-term and long-term memory were intact.  The examiner diagnosed depressive disorder not otherwise specified (NOS).  The examiner noted that the symptoms the Veteran experienced were developed after returning from Iraq in 2009.  The examiner noted that the Veteran experienced moderate occupational and social dysfunction as a result of his depression, to include difficulties in his marriage in terms of intimacy issues.  The Veteran's prognosis was noted to be fair.  

At a June 2016 VA examination, the Veteran reported experiencing depression, anxiety, exaggerated startle response, hypervigilance, loss of interest, loss of appetite, sleep impairment, fatigue, loss of energy, feelings of worthlessness, feelings of guilt, difficulty concentrating, anger, irritability, and difficulty maintaining relationships. The examiner noted that the Veteran had evident psychomotor retardation or agitation.  The Veteran reported that he avoided crowds as they made him feel unsafe and caused him to experience panic attacks.  The Veteran reported that when he returned home from Iraq he had problems concentrating in the classroom, including having difficulty spelling words and remembering their meaning.  The Veteran reported having difficulty completing his doctorate studies because of depression, anxiety, and migraines.  He also reported a disinterest in sex and difficulty with social activities, including a loss of interest in his children.  The Veteran reported he had to play the "dad" role with his 14 year old son, with which he experienced difficulty.  He also reported that his son got bored with him because he would not leave the house because of anxiety.  The Veteran reported that he did not have friends and he did not believe that he needed friends.  The Veteran also reported to the examiner that he lost his federal job after approximately nine months because of angry outbursts.  The Veteran reported that he was having problems with both his recent and historical memory.

Upon mental status examination, the Veteran's mood was depressed.  The Veteran was anxious and suspicious.  The examiner noted that the Veteran experienced weekly panic attacks.  The examiner also noted that the Veteran had difficulty establishing and maintaining effective work and social relationships.  It was noted that the Veteran experienced difficulty with concentration as a result of his mental health disabilities.  There was no deficit noted in speech, judgement, insight, or thought processes.  There is no indication from the examination report that the Veteran was unable to perform activities of daily living.  The examiner diagnosed PTSD and major depressive disorder (MDD).  The examiner noted that the Veteran's symptoms would result in occupational and social impairment consisting of reduced reliability and productivity.  

In his December 2013 substantive appeal, the Veteran reported that his PTSD required him to take sleeping medication because of issues with anxiety.  He also reported that he was experienced problems with motivation and mood.  The Veteran also reported that for the past three years he was talking in his sleep and exhibiting strange behavior, leading to problems in his marriage.  He reported that he was fired from a federal job for behavior problems at work and not for work performance.  The Veteran also reported that he found it difficult reporting all of his problems to the examiner because it is considered a sign of weakness from his cultural background to discuss such things outside the family.  The Veteran reported that he continued to experience horrible flashbacks, which included being easily startled and having nightmares.

A review of the record shows that the Veteran receives mental health treatment at the VA Medical Center.  A review of those records shows that the Veteran has reported with symptoms of hypervigilance, avoidance, nightmares, intrusive memories, difficulty sleeping, loss of memory, difficulty concentrating, lack of energy, lack of motivation, fatigue, and lack of loving feelings for family members.  The Veteran also reported that he feels like he lost his creativity.

In a July of 2014 letter, the Veteran reported hallucinating about the death of a fellow soldier, who was killed when struck by a vehicle.  The Veteran reported crying over that death anytime he saw an incident on television that reminded him of that soldier's death.  The Veteran also reported feeling paranoia or panic attacks when he heard about car accidents, or if he saw a box in or near the road because it reminded him of road side bombs in Iraq.  He reported having difficulty sleeping and reported only sleeping for 3 to 4 hours per night, at best.  The Veteran reported that his condition affected his relationship with his wife and son.  He reported not being interested in helping his son with homework since returning home.  The Veteran said he thought about harming himself, but reported that he would not do so because he did not want to hurt his son.  The Veteran reported that he had issues with his long term and short term memory and that he was accepted into a doctoral residency program, but forgot to attend the start of the residency.  Besides forgetting the start of his residency program, the Veteran reported that he had difficulty recalling how to spell simple words and could no longer remember simple commands.  

In July of 2014 letter, the Veteran's wife reported that her husband had been unable to adjust to civilian life since returning home from the military.  She reported that he isolated himself, was easily angered, was emotionally imbalanced, was paranoid, and experienced from panic attacks when he heard a loud noise or saw debris on the side of the road.  She also reported that her husband had little interest in sex and refused to attend social gatherings, including refusing to go to shopping malls.  She also reported that the Veteran experienced mood swings and barely participated in day to day parental responsibility.  

In a July of 2014 letter, the Veteran's son reported that the Veteran was no longer the loving father that he was before his service in the military.  The Veteran would no longer go to the playground with him or attend sports activities such as swimming.  The Veteran's son also reported that the Veteran was on high alert at all times and easily startled.  His son also reported that the Veteran was unable to remember simple things and became aggressive and angry unexpectedly.

In an April 2016 statement, the Veteran reported that he was experienced migraine headaches, anxiety, avoidance of large crowds, and sleep impairment.  

The Board finds that the Veteran is entitled to an initial 100 percent rating for his psychiatric disability.  In this regard, the Board notes that the Veteran has had total social and occupational impairment for the entire period on appeal.  The Veteran has routinely been found to have difficulties with concentration, irritability, anger, depression, lack of motivation, anhedonia, anxiety, isolation, hypervigilance, and increased startle response.  The Veteran has not been able to maintain effective relationships with his wife or children and he does not have any friends.  There is no indication from the record that the Veteran has been able to maintain a steady job, and the ones he has gotten, he has lost as a result of angry outbursts and inappropriate behavior.  He has been noted to have difficulty understanding even basic commands and has somewhat significant impairment in his ability to remember.  The Veteran has endorsed experiencing hallucinations and has reported that he experienced panic attacks on a regular basis.  Further, the Veteran has reported experiencing suicidal ideations and reported that if it were not for worry for his son, he may have actually committed the act.  While it has been noted that the Veteran has been working on his doctorate, there is a strong indication from the record that he has been unsuccessful as a result of memory and concentration issues and a complete lack of motivation to finish.  The Veteran's spouse and son have both indicated an inability to maintain loving family relationship with the Veteran.  The Board acknowledges that the symptoms reported at the Veteran's October 2010 VA examination did not appear to be very severe in nature and the examiner found the Veteran to have only moderate impairment.  However, at that time, the Veteran already showed that he was unable to self-motivate, that he experienced significant difficulty maintaining relationships, that he did not have any friends, and that his mental health symptoms significantly impacted his ability to live his life in a meaningful way.  Further, the Veteran has consistently reported being uncomfortable discussing his mental health symptoms with treatment providers as the subject was taboo in his culture and not something that was discussed outside the home.  So, while his impairment did not appear to be total based on the October 2010 VA examination report, the Board finds that when the evidence is considered in totality, the Veteran's total disability picture reflected much more significant impairment than that noted by the October 2010 VA examiner.  Therefore, the Board finds that a 100 percent rating is warranted for the Veteran's psychiatric disability for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

The Board acknowledges that the results of the VA examinations, the VA Medical Center treatment records, and lay statements of record do not indicate that the Veteran has experienced all of the symptoms associated with a 100 percent rating for a psychiatric disability for the length of the appeal.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board's finding that the Veteran has total occupational and social impairment is sufficient to warrant a 100 percent rating, even though all the specific symptoms listed for a 100 percent rating are not manifested.  







ORDER

Entitlement an initial 100 percent for a psychiatric disability; to include PTSD, depression, and residuals of TBI; for the entire period on appeal is granted. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


